Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis et al. (US 20220053416 A1) in view of Hedman et al. (US 20200163008 A1).
Regarding claim 1, Salkintzis teaches a user equipment (UE) (UE of Fig. 5), comprising: 
at least one antenna (transceiver 525) ; 
a radio subsystem coupled to the at least one antenna (network interface 540); and 
a processing element coupled to the radio subsystem (controller 505), wherein the processing element is configured to: 
receive a list of one or more Public Land Mobile Networks (PLMNs) that support a given network slice in a given country (Response [PLMN lists], step 4b; for each PLMN in the PLMN List-4, one or more supported S-NSSAIs may be included, as discussed above. A TWAP learns the PLMNs with which 5G connectivity-without-NAS is supported, as well as the S-NSSAIs supported by each of these PLMNs in step 2, i.e. after receiving this information from one or more TWIF, [0114]), wherein the given country is different from a home country of a home PLMN of the UE (If the UE 205 determines to be located in a visited region/country, then the UE 205 determines if it is mandatory to select a PLMN in the visited region/country, [0122]); and 
in response to determining that the UE is located in the given country (If the UE 205 determines to be located in a visited region/country, [0122]) and that access to the given network slice is desired (Moreover, the UE 205 selects the first S-NSSAI based on configuration information in the UE 205… Note that the S-NSSAIs supported by the first PLMN may be either provided in the PLMN list 724, [0124]), access a PLMN of said list to use the given network slice (In Step 8, after the UE 205 completes the access network selection procedure, the UE 205 initiates the establishment of the desired data connection by sending a request message to the selected non-3GPP access network that contains the first PLMN and the first S-NSSAI, [0128]).
However, Salkintzis does not teach wherein the given network slice is supported in the home PLMN.
In an analogous art, Hedman teaches wherein the given network slice is supported in the home PLMN (the session management node 102 may perform optional step 118 to determine a network slice identifier for the visiting network (e.g., a vS-NSSAI) that is mapped to the network slice identifier (e.g., a hS-NSSAI) received from the data management function, [0025] and the session management node 102 may then select a network slice identifier that is both (i) supported by the session management node 102, and (ii) among the set of visiting network slice identifiers received from the slice selection function 106, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  with the slice selection of Hedman to provide a device, a method and a system to ensure that the S-NSSAI provided to the UE is a Subscribed S-NSSAI and also do a mapping to VPLMN value in case PGW-C+SMF is located in a VPLMN as suggested.


Regarding claim 2, Salkintzis as modified by Hedman teaches the UE of claim 1, wherein the processing element is configured to: transmit a registration request to the Home PLMN (When UE moves from EPS to 5GS, the UE may include the network slice identifiers (with values for the Serving PLMN of the target 5GS, if available) associated with the established PDN connections in the Requested NSSAI in RRC Connection Establishment and NAS. The UE may also provide to the AMF in the Registration Request message the mapping information as described in clause 5.15.6, Hedman [0019]), wherein the list is received from the Home PLMN after having transmitted the registration request (the session management node 102 may then transmit the selected network slice identifier(s), directly or indirectly, to the UE per step 122, Hedman [0027])).

Regarding claim 3, Salkintzis as modified by Hedman teaches the UE of claim 2, wherein the registration request includes one or more of the following: a requested (Single - Network Slice Selection Assistance Information (S-NSSAI) value associated with the given network slice, wherein the requested S-NSSAI value includes an information element indicating whether the list of one or more PLMNs is requested (When UE moves from EPS to 5GS, the UE may include the network slice identifiers (with values for the Serving PLMN of the target 5GS, if available) associated with the established PDN connections in the Requested NSSAI in RRC Connection Establishment and NAS. The UE may also provide to the AMF in the Registration Request message the mapping information as described in clause 5.15.6, Hedman [0019]); and an identification of one or more roaming countries including the given country.

Regarding claim 4, Salkintzis as modified by Hedman teaches the UE of claim 2, wherein the list is received along with a validity timer period indicating a length of time within which said list is guaranteed to be valid (The DNS response includes a lifetime that denotes how long the DNS response can be cached, Salkintzis [0122]).
Regarding claim 7, Salkintzis as modified by Hedman teaches the UE of claim 1, wherein the processing element is configured to receive the list from the Home PLMN via:(a) a visited PLMN of the given country (response [PLMN lists], step 4a of Fig. 7a; If the UE 205 determines to be located in a visited region/country, [0122]), or (b) a WiFi access point in the given country; or (c) satellite-based Internet connectivity in the given country.

Regarding claim 9, Salkintzis as modified by Hedman teaches the UE of claim 1, wherein the processing element is configured to prioritize the one or more PLMNs of the list over user preferred and operator preferred PLMNs, for PLMN selection (In certain embodiments, the first non-3GPP access network is a highest priority available non-3GPP access network that supports connectivity to the first network slice in the first PLMN, Salkintzis [0086]).

Regarding claim 11, Salkintzis teaches a method for operating a user equipment (UE) (UE of Fig. 5), the method comprising: 
receiving a list of one or more Public Land Mobile Networks (PLMNs) that support a given network slice in a given country (Response [PLMN lists], step 4b; for each PLMN in the PLMN List-4, one or more supported S-NSSAIs may be included, as discussed above. A TWAP learns the PLMNs with which 5G connectivity-without-NAS is supported, as well as the S-NSSAIs supported by each of these PLMNs in step 2, i.e. after receiving this information from one or more TWIF, [0114]), wherein the given country is different from a home country of a home PLMN of the UE (If the UE 205 determines to be located in a visited region/country, then the UE 205 determines if it is mandatory to select a PLMN in the visited region/country, [0122]); and 
in response to determining that the UE is located in the given country (If the UE 205 determines to be located in a visited region/country, [0122]) and that access to the given network slice is desired (Moreover, the UE 205 selects the first S-NSSAI based on configuration information in the UE 205… Note that the S-NSSAIs supported by the first PLMN may be either provided in the PLMN list 724, [0124]), accessing a PLMN of said list, to use the given network slice (In Step 8, after the UE 205 completes the access network selection procedure, the UE 205 initiates the establishment of the desired data connection by sending a request message to the selected non-3GPP access network that contains the first PLMN and the first S-NSSAI, [0128]).
However, Salkintzis does not teach wherein the given network slice is supported in the home PLMN.
In an analogous art, Hedman teaches wherein the given network slice is supported in the home PLMN (the session management node 102 may perform optional step 118 to determine a network slice identifier for the visiting network (e.g., a vS-NSSAI) that is mapped to the network slice identifier (e.g., a hS-NSSAI) received from the data management function, [0025] and the session management node 102 may then select a network slice identifier that is both (i) supported by the session management node 102, and (ii) among the set of visiting network slice identifiers received from the slice selection function 106, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  with the slice selection of Hedman to provide a device, a method and a system to ensure that the S-NSSAI provided to the UE is a Subscribed S-NSSAI and also do a mapping to VPLMN value in case PGW-C+SMF is located in a VPLMN as suggested.

Regarding claim 12, Salkintzis as modified by Hedman teaches the method of claim 11, further comprising: transmitting a registration request to the Home PLMN (When UE moves from EPS to 5GS, the UE may include the network slice identifiers (with values for the Serving PLMN of the target 5GS, if available) associated with the established PDN connections in the Requested NSSAI in RRC Connection Establishment and NAS. The UE may also provide to the AMF in the Registration Request message the mapping information as described in clause 5.15.6, Hedman [0019]) , wherein the list is received from the Home PLMN after having transmitted the registration request (the session management node 102 may then transmit the selected network slice identifier(s), directly or indirectly, to the UE per step 122, Hedman [0027]).

Regarding claim 13, Salkintzis as modified by Hedman teaches the method of claim 12, wherein the registration request includes one or more of the following: a requested Single - Network Slice Selection Assistance Information (S-NSSAI) value associated with the given network slice, wherein the requested S-NSSAI value includes an information element indicating whether the list of one or more PLMNs is requested (When UE moves from EPS to 5GS, the UE may include the network slice identifiers (with values for the Serving PLMN of the target 5GS, if available) associated with the established PDN connections in the Requested NSSAI in RRC Connection Establishment and NAS. The UE may also provide to the AMF in the Registration Request message the mapping information as described in clause 5.15.6, Hedman [0019]); and an identification of one or more roaming countries including the given country.

Regarding claim 16, Salkintzis teaches a non-transitory memory medium storing program instructions (UE of Fig. 5), wherein the program instructions, when executed by a processing element (controller 505), cause a user equipment (UE) to implement: 
receiving a list of one or more Public Land Mobile Networks (PLMNs) that support a given network slice in a given country (Response [PLMN lists], step 4b; for each PLMN in the PLMN List-4, one or more supported S-NSSAIs may be included, as discussed above. A TWAP learns the PLMNs with which 5G connectivity-without-NAS is supported, as well as the S-NSSAIs supported by each of these PLMNs in step 2, i.e. after receiving this information from one or more TWIF, [0114]), wherein the given country is different from a home country of a home PLMN of the UE (If the UE 205 determines to be located in a visited region/country, then the UE 205 determines if it is mandatory to select a PLMN in the visited region/country, [0122]); and 
in response to determining that the UE is located in the given country (If the UE 205 determines to be located in a visited region/country, [0122]) and that access to the given network slice is desired (Moreover, the UE 205 selects the first S-NSSAI based on configuration information in the UE 205… Note that the S-NSSAIs supported by the first PLMN may be either provided in the PLMN list 724, [0124]), accessing a PLMN of said list to use the given network slice (In Step 8, after the UE 205 completes the access network selection procedure, the UE 205 initiates the establishment of the desired data connection by sending a request message to the selected non-3GPP access network that contains the first PLMN and the first S-NSSAI, [0128]).
However, Salkintzis does not teach wherein the given network slice is supported in the home PLMN.
In an analogous art, Hedman teaches wherein the given network slice is supported in the home PLMN (the session management node 102 may perform optional step 118 to determine a network slice identifier for the visiting network (e.g., a vS-NSSAI) that is mapped to the network slice identifier (e.g., a hS-NSSAI) received from the data management function, [0025] and the session management node 102 may then select a network slice identifier that is both (i) supported by the session management node 102, and (ii) among the set of visiting network slice identifiers received from the slice selection function 106, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  with the slice selection of Hedman to provide a device, a method and a system to ensure that the S-NSSAI provided to the UE is a Subscribed S-NSSAI and also do a mapping to VPLMN value in case PGW-C+SMF is located in a VPLMN as suggested.

Regarding claim 17, Salkintzis as modified by Hedman teaches the method of claim 16, wherein the program instructions, when executed by the processing element, cause the UE to implement: transmitting a registration request to the Home PLMN (When UE moves from EPS to 5GS, the UE may include the network slice identifiers (with values for the Serving PLMN of the target 5GS, if available) associated with the established PDN connections in the Requested NSSAI in RRC Connection Establishment and NAS. The UE may also provide to the AMF in the Registration Request message the mapping information as described in clause 5.15.6, Hedman [0019]), wherein the list is received from the Home PLMN after having transmitted the registration request (the session management node 102 may then transmit the selected network slice identifier(s), directly or indirectly, to the UE per step 122, Hedman [0027]).

Regarding claim 18, Salkintzis as modified by Hedman teaches the method of claim 17, wherein the registration request includes one or more of the following: a requested Single - Network Slice Selection Assistance Information (S-NSSAI) value associated with the given network slice, wherein the requested S-NSSAI value includes an information element indicating whether the list of one or more PLMNs is requested (When UE moves from EPS to 5GS, the UE may include the network slice identifiers (with values for the Serving PLMN of the target 5GS, if available) associated with the established PDN connections in the Requested NSSAI in RRC Connection Establishment and NAS. The UE may also provide to the AMF in the Registration Request message the mapping information as described in clause 5.15.6, Hedman [0019]); and an identification of one or more roaming countries including the given country.

Claims 5, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis et al. (US 20220053416 A1) in view of Hedman et al. (US 20200163008 A1) and further in view of Ryu et al. (US 20200260384 A1).
Regarding claim 5, Salkintzis as modified by Hedman teaches the UE of claim 1.
However, Salkintzis and Hedman do not teach wherein the processing element is configured to receive a validity timer period that indicates a period of time after which the one or more PLMNs of the list will no longer support the given slice.
In an analogous art, Ryu teaches wherein the processing element is configured to receive a validity timer period that indicates a period of time after which the one or more PLMNs of the list will no longer support the given slice (the new AMF 155 may send to the UE 100 a registration accept 955 (comprising: 5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, [mapping of allowed NSSAI], periodic registration update timer, [0196] and e.g., the UE 100 is in RM-REGISTERED state and may initiate a registration procedure due to the periodic registration update timer expiry, [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Ryu to provide a device, a method and a system to ensure that the S-NSSAI provided to the UE is valid for a specific time period as suggested.

Regarding claim 8, Salkintzis as modified by Hedman teaches the UE of claim 1.
 wherein the processing element is configured to: send a fetch request to an entitlement server while roaming in the given country (Query 3GPP cellular network, step 4a of Salkintzis Fig. 7A), wherein said list is received after having sent the fetch request (Response PLMN lists, step 4b of Salkintzis Fig. 7A).
However, Salkintzis and Hedman do not teach wherein the fetch request includes an indication of the UE's location and an identification of the given network slice.
In an analogous art, Ryu teaches wherein the fetch request includes an indication of the UE's location and an identification of the given network slice (the UE may send a registration request message, via a base station to the AMF, requesting the MICO mode usage. In an example, the registration message may comprise a registration type, a UE identity (e.g., SUCI, 5G-GUTI), the location of the UE (e.g., last visited TAI), requested NSSAI, UE mobility management context information, PDU session state, information for the MICO mode usage, and/or the like, [0296]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Ryu to provide a device, a method and a system to ensure that the S-NSSAI provided to the UE is available in the location of the device as suggested.

Regarding claim 15, Salkintzis as modified by Hedman teaches the method of claim 1, further comprising: sending a fetch request to an entitlement server while roaming in the given country (Query 3GPP cellular network, step 4a of Salkintzis Fig. 7A), wherein said list is received after having sent the fetch request (Response PLMN lists, step 4b of Salkintzis Fig. 7A).
However, Salkintzis and Hedman do not teach wherein the fetch request includes an indication of the UE's location and an identification of the given network slice.
In an analogous art, Ryu teaches wherein the fetch request includes an indication of the UE's location and an identification of the given network slice (the UE may send a registration request message, via a base station to the AMF, requesting the MICO mode usage. In an example, the registration message may comprise a registration type, a UE identity (e.g., SUCI, 5G-GUTI), the location of the UE (e.g., last visited TAI), requested NSSAI, UE mobility management context information, PDU session state, information for the MICO mode usage, and/or the like, [0296]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Ryu to provide a device, a method and a system to ensure that the S-NSSAI provided to the UE is available in the location of the device as suggested.
Regarding claim 20, Salkintzis as modified by Hedman teaches the method of claim 16, wherein the program instructions, when executed by the processing element, cause the UE to implement: sending a fetch request to an entitlement server while roaming in the given country (Query 3GPP cellular network, step 4a of Salkintzis Fig. 7A), wherein said list is received after having sent the fetch request (Response PLMN lists, step 4b of Salkintzis Fig. 7A).
However, Salkintzis and Hedman do not teach wherein the fetch request includes an indication of the UE's location and an identification of the given network slice.
In an analogous art, Ryu teaches wherein the fetch request includes an indication of the UE's location and an identification of the given network slice (the UE may send a registration request message, via a base station to the AMF, requesting the MICO mode usage. In an example, the registration message may comprise a registration type, a UE identity (e.g., SUCI, 5G-GUTI), the location of the UE (e.g., last visited TAI), requested NSSAI, UE mobility management context information, PDU session state, information for the MICO mode usage, and/or the like, [0296]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Ryu to provide a device, a method and a system to ensure that the S-NSSAI provided to the UE is available in the location of the device as suggested.
Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis et al. (US 20220053416 A1) in view of Hedman et al. (US 20200163008 A1) and further in view of Hu et al. (US 20200137576 A1).
Regarding claim 6, Salkintzis as modified by Hedman teaches the UE of claim 1.
However, Salkintzis and Hedman do not teach wherein the processing element is configured to receive the list: (a) when the UE is associated with the Home PLMN in the home country; and (b) without any request asserted by the UE for the list.
In an analogous art, Hu teaches wherein the processing element is configured to receive the list (Step S901: An access network device broadcasts at least one first mapping relationship, [0141]): (a) when the UE is associated with the Home PLMN in the home country (When the terminal device is in the home network, the access network device, the first core network device, the second core network device, and the third core network device are also devices in the home network, [0100]).; and (b) without any request asserted by the UE for the list (No request have been send before step S901 as depict in Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Hu to provide a device, a method and a system to configure the device with the allow slices as suggested.
Regarding claim 14, Salkintzis as modified by Hedman teaches the method of claim 11. 
However, Salkintzis and Hedman do not teach wherein the list is received from the Home PLMN of the UE: (a) while the UE is camped on the Home PLMN in the home country, and (b) without any request asserted by the UE for the list.
In an analogous art, Hu teaches wherein the list is received from the Home PLMN of the UE (Step S901: An access network device broadcasts at least one first mapping relationship, [0141]): (a) while the UE is camped on the Home PLMN in the home country (When the terminal device is in the home network, the access network device, the first core network device, the second core network device, and the third core network device are also devices in the home network, [0100]).; and (b) without any request asserted by the UE for the list (No request have been send before step S901 as depict in Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Hu to provide a device, a method and a system to configure the device with the allow slices as suggested.
Regarding claim 19, Salkintzis as modified by Hedman teaches the method of claim 16.
However, Salkintzis and Hedman do not teach wherein the list is received from the Home PLMN of the UE: (a) while the UE is camped on the Home PLMN in the home country, and (b) without any request asserted by the UE for the list.
In an analogous art, Hu teaches wherein the list is received from the Home PLMN of the UE (Step S901: An access network device broadcasts at least one first mapping relationship, [0141]): (a) while the UE is camped on the Home PLMN in the home country (When the terminal device is in the home network, the access network device, the first core network device, the second core network device, and the third core network device are also devices in the home network, [0100]).; and (b) without any request asserted by the UE for the list (No request have been send before step S901 as depict in Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Hu to provide a device, a method and a system to configure the device with the allow slices as suggested.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis et al. (US 20220053416 A1) in view of Hedman et al. (US 20200163008 A1) and further in view of Zhu et al. (US 20200015066 A1).
Regarding claim 10, Salkintzis as modified by Hedman teaches the UE of claim 1.
However, Salkintzis and Hedman do not teach wherein the processing element is configured to receive an updated list of one or more PLMNs that support the given network slice in the given country.
In an analogous art, Zhu teaches wherein the processing element is configured to receive an updated list of one or more PLMNs that support the given network slice in the given country (the subscription data includes allowed NSSAI which is specific to the home network 120. In accordance with some embodiments, the allowed NSSAI is the most up-to-date version of NSSAI associated with the home network 120 and may contain additional, different or revised service parameters and characteristics when compared to the configured NSSAI that was previously stored in the UE, [0027] and registration response , step 6 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the PLMN selection of Salkintzis  and the slice selection of Hedman with the request of Zhu to provide a device, a method and a system to configure the device with the up-to-date slices as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sedlacek et al. (US 20220151004 A1) discloses a method performed by a Session Management Function (SMF) comprises determining that a non-access stratum (NAS) message carrying a Protocol Data Unit (PDU) session establishment accept indication was not sent to a user equipment (UE) by a radio access network (RAN).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641